ORDER
PER CURIAM:
Mr. Steven Robert McCann appeals from the motion court’s judgment denying a Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Mr. McCann argues he received ineffective assistance of counsel because: (1) trial counsel failed to argue to the trial court that a proposed jury instruction modification was mandated by the Missouri Approved Criminal Instructions; and (2) appellate counsel failed to raise this issue in Mr. McCann’s appeal.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).